           Case 1:20-cr-00066-AT Document 18 Filed 03/30/20 Page 1 of 1




BY ECF
Honorable Analisa Torres
United States District Court                         March 30, 2020
Southern District of New York
500 Pearl St.
New York, NY 10007


                                             Re:     United States v. Jayvon Keitt
                                                     20 Cr. 66 (AT)
Dear Judge Torres:

        After reviewing my client’s pro se submission alleging ineffective assistance of counsel,
I can no longer continue as Mr. Keitt’s attorney. I respectfully request that the Court appoint new
counsel for Mr. Keitt who can help him navigate the way forward in his case, and to make any
applications for relief that may be appropriate. I will cooperate fully with incoming counsel.

       I also ask that Mr. Keitt’s uncounseled letter to the Court be filed under seal and that it
not be made available to the government. The government has no interest in reviewing the letter
and consents to this request.

       Thank you for your kind consideration of this request.

                                             Respectfully submitted,



                                             Sarah Kunstler
                                             Attorney for Jayvon Keitt


CC: AUSA Adam Hobson, BY ECF
